LEHAN, Judge.
Appellant appeals from an order denying her motion to vacate an order of involuntary placement for treatment of mental illness, entered under section 394.467, Florida Statutes (Supp.1982), and to schedule a hearing on the need for involuntary placement. We affirm the order denying the motion.
A petition for appellant’s involuntary placement to the Northeast Florida State Hospital was filed on March 22,1983, in the Circuit Court for Hillsborough County. Also filed was a document indicating that appellant had waived her right to a hearing on the petition. On March 23, 1983, without a hearing, the court ordered the involuntary placement of appellant.
In April 1983, the public defender filed in the Circuit Court for Hillsborough County the motion to vacate the order for involuntary placement and to schedule a hearing on involuntary placement. Grounds alleged were that section 394.467(2)(a), Florida Statutes (Supp.1982) (identical to the corresponding provision in the 1983 statutes), which allows a waiver of a hearing by a person subject to involuntary placement, is unconstitutional. Appellant argues that the criteria for involuntary placement under section 394.467(l)(b) are inconsistent with the ability to give a knowing and informed waiver of a hearing.
We decline to address the constitutional argument presented by appellant because we find that there was available to appellant another remedy by which to get a hearing on her need for placement. See Singletary v. State, 322 So.2d 551, 552 (Fla.1975). Section 394.467(2)(b) provides that a person who has waived a hearing, or his guardian or representative, may apply for a hearing on the need for involuntary placement at any time within six months of the date of the involuntary placement certificate. The petition is to be filed in the county in which the person is involuntarily placed.
Thus, by filing a petition pursuant to section 394.467(2)(b) in the proper county, appellant could have had the hearing she requested. Appellant did not do so, and we affirm the denial of appellant’s motion.
We also note that under section 394.-467(4) a patient may request a hearing at *414six-month intervals if continued placement is requested by the administrator of the hospital facility. For this additional reason appellant has had the opportunity to have a hearing on the need for her involuntary placement.
AFFIRMED.
OTT, C.J., and SCHOONOVER, J., concur.